In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                            No.20-1090V
                                        (not to be published)


    AMY BANDOLIK,
                                                                Chief Special Master Corcoran
                         Petitioner,
    v.                                                          Filed: March 28, 2022


    SECRETARY OF HEALTH AND                                     Special Processing Unit                 (SPU);
    HUMAN SERVICES,                                             Attorney’s Fees and Costs


                         Respondent.


Jimmy A. Zgheib, Zgheib Sayad, P.C., White Plains, NY, for Petitioner.

Julia Marter Collison, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1

      On August 28, 2020, Amy Bandolik filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleged that she suffered left shoulder injury related to vaccine
administration, resulting from the adverse effects of an influenza vaccine received on
October 28, 2018. (Petition at 1). On November 30, 2021, a decision was issued awarding
compensation to Petitioner based on the Respondent’s proffer. (ECF No. 24).



1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Petitioner has now filed a motion for attorney’s fees and costs, dated February 1,
2022 (ECF No. 30), requesting a total award of $14,764.26 (representing $13,959.50 in
fees and $804.76 in costs). In addition, in accordance with General Order No. 9, Petitioner
filed a signed statement indicating that she incurred no out-of-pocket expenses. (ECF No.
30-3). Respondent reacted to the motion on February 3, 2022, indicating that he is
satisfied that the statutory requirements for an award of attorney’s fees and costs are met
in this case, but deferring resolution of the amount to be awarded to my discretion. (ECF
No. 31). Petitioner did not file a reply thereafter.

       I have reviewed the billing records submitted with Petitioner’s requests and find a
reduction in the amount of fees to be awarded appropriate, for the reason listed below.

                                       ANALYSIS

        The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Counsel must submit fee requests that include contemporaneous and specific
billing records indicating the service performed, the number of hours expended on the
service, and the name of the person performing the service. See Savin v. Sec’y of Health
& Hum. Servs., 85 Fed. Cl. 313, 316-18 (2008). Counsel should not include in their fee
requests hours that are “excessive, redundant, or otherwise unnecessary.” Saxton v.
Sec’y of Health & Hum. Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993) (quoting Hensley v.
Eckerhart, 461 U.S. 424, 434 (1983)). It is “well within the special master’s discretion to
reduce the hours to a number that, in [her] experience and judgment, [is] reasonable for
the work done.” Id. at 1522. Furthermore, the special master may reduce a fee request
sua sponte, apart from objections raised by respondent and without providing a petitioner
notice and opportunity to respond. See Sabella v. Sec’y of Health & Hum. Servs., 86 Fed.
Cl. 201, 209 (2009). A special master need not engage in a line-by-line analysis of
petitioner’s fee application when reducing fees. Broekelschen v. Sec’y of Health & Hum.
Servs., 102 Fed. Cl. 719, 729 (2011).

       The petitioner “bears the burden of establishing the hours expended, the rates
charged, and the expenses incurred.” Wasson v. Sec’y of Health & Hum. Servs., 24 Cl.
Ct. 482, 484 (1991). The Petitioner “should present adequate proof [of the attorney’s fees
and costs sought] at the time of the submission.” Wasson, 24 Cl. Ct. at 484 n.1.
Petitioner’s counsel “should make a good faith effort to exclude from a fee request hours
that are excessive, redundant, or otherwise unnecessary, just as a lawyer in private
practice ethically is obligated to exclude such hours from his fee submission.” Hensley,
461 U.S. at 434.

                                            2
                                           ATTORNEY FEES


        Petitioner requests compensation for attorney Jimmy Zgheib and fellow attorneys
at the following rates:

                          2018             2019              2020      2021             2022
                          $238             $243              $275      $300             $330
    Jimmy Zgheib
                            X              $243                X         X              $330
    AnnMarie
    Sayad
                            X                X               $320        X               X
    Jennifer Sayad

(ECF No. 30-1 at 10-11). All three of these attorneys have previously been awarded the
requested rates for time billed between 2018-21. See Tatro v. Sec’y of Health & Hum.
Servs., No. 18-1013V, 2021 WL 3743818 (Fed. Cl. Spec. Mstr. Jul 26, 2021). The
requested rates for time billed between 2018-21 are otherwise reasonable and consistent
with what has previously been awarded for work these attorneys have performed for other
petitioners.

       For time billed in 2022, the requested increases for Mr. Zgheib and AnnMarie
Sayad are appropriate and will be awarded. Petitioner also requests an increased
paralegal rate for both Mr. Zgheib and AnnMarie Sayad at the rate of $181 per hour for
time billed in 2022. But the requested rate exceeds the Vaccine Program’s published
range for paralegals in 2022. 3 I shall therefore reduce the requested paralegal rates to
$177 per hour, the highest amount allowed for a paralegal. This reduced the fees to be
awarded by the amount of $0.40. 4

                                          ATTORNEY COSTS

      Petitioner requests $804.76 in overall costs. (ECF No. 30-2 at 2). This amount is
comprised of obtaining medical records, shipping costs and the Court’s filing fee. I have
reviewed all of the requested costs and find them to be reasonable, and shall therefore
award them in full.


3
 These rates are derived from the application of the OSM Attorneys’ Forum Hourly Rate Schedules and
are available on the U.S. Court of Federal Claims website at www.cofc.uscourts.gov/node/2914.
4
    This amount consists of $181 - $177 - $4 x 0.10 hrs = $0.40.
                                                      3
                                         CONCLUSION

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Accordingly, I hereby GRANT Petitioner’s Motion for attorney’s fees and costs. I
award a total of $14,763.86 (representing $13,959.10 in fees and $804.76 in costs) as a
lump sum in the form of a check jointly payable to Petitioner and Petitioner’s counsel. In
the absence of a timely-filed motion for review (see Appendix B to the Rules of the Court),
the Clerk shall enter judgment in accordance with this decision. 5

IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




5
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice
renouncing their right to seek review.
                                                 4